DETAILED ACTION
1.	The following communication is in response to applicant's RCE received on 12-March-2021.  Claims 1-2, 4-15, 18-19 and 21-26 are pending in the application.  Claims 3, 16-17 and 20 are canceled.  The IDS received on the same date has been considered.  
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over USP Publication 2017/0316635 (the US equivalent of CN 105894669), which discloses at least a method, apparatus, and system for automatic refueling of a driverless vehicle. A specific implementation of the method includes: sending refueling request information when a fuel amount is lower than a preset value and a refueling condition is satisfied; receiving preselected gas station information corresponding to the refueling request information; determining, from the preselected gas station information, destination gas station information and driving route information of a destination gas station; sending refueling request information after arriving at the destination gas station based on the driving route information of the destination gas station; turning off an engine and/or an electric motor after receiving refueling permission information corresponding to the refueling request information, opening a fuel tank cap, and sending refueling confirmation information; and closing the fuel tank cap after receiving refueling completion information. This implementation improves the refueling efficiency.

2.2	Claims 1-2, 4-15, 18-19 and 21-26 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, 
(Claims 1, 19 and 21)  “a fueling control device in the vehicle, a fueling management system at a network side and a fueling device; wherein:
the fueling control device of the vehicle is configured to:
judge whether the vehicle needs to be filled with fuel; 
obtain driving route information and vehicle status information of the vehicle in 
the case of determining that the vehicle needs to be filled with fuel; 
determine fuel amount to be filled according to the driving route information and 
the vehicle status information of the vehicle; 
obtain a current position of the vehicle; 
send a fueling request to the fueling management system, wherein the fueling 
request carries an identifier of the vehicle, information of the fuel amount to be filled, and information of the current position of the vehicle; 
receive a feedback message from the fueling management system, wherein the
feedback message comprises position information of the fueling device; and 
prompt the vehicle to obtain fuel offered by the fueling device indicated by the
position information of the fueling device according to the fuel amount to be filled, wherein obtaining the driving route information of the vehicle comprises: 
determining the current position of the vehicle; 
judging whether the current position of the vehicle is included on a prestored
driving route; 
in the case that the current position of the vehicle is included on the prestored
driving route, and if the current position of the vehicle is at one of two ends of the prestored 
driving route, determining the prestored driving route as the obtained driving route; 
if the current position of the vehicle is not at one of two ends of the prestored 
driving route, determining a route between the current position of the vehicle and an end of the prestored driving route in a driving direction of the vehicle as the obtained driving route according to the driving direction of the vehicle; and, 
in the case that the current position of the vehicle is not included on the prestored
driving route, obtaining the driving route information of the vehicle from external resources; 
the fueling management system is configured to:
receive the fueling request from the vehicle; 
allocate the fueling device which conforms to a preset position rule to the vehicle 
according to the information of the current position of the vehicle and the preset position rule; 
send a feedback message carrying information of the fueling device to the 
vehicle; and 
send the identifier of the vehicle and the information of the fuel amount to be
filled to the fueling device so that the fueling device offers fuel to the vehicle according to the information of the fuel amount to be filled; and 
the fueling device is configured to: 
receive the identifier of the vehicle and the information of the fuel amount to be 
filled from the fueling management system; and 
offer the fuel corresponding to the fuel amount to be filled to the vehicle indicated 
by the identifier of the vehicle.”

(Claim 15)  “receiving, by a fueling management system, a fueling request from the vehicle, wherein the fueling request comprises an identifier of the vehicle, information of fuel amount to be filled, and information of a current position of the vehicle; 
allocating a fueling device which conforms to a preset position rule to the vehicle according to the information of the current position of the vehicle and the preset position rule; 
sending a feedback message carrying position information of the fueling device to the vehicle; and 
sending the identifier of the vehicle and the information of the fuel amount to be filled to the fueling device so that the fueling device offers fuel to the vehicle indicated by the identifier of the vehicle according to the information of the fuel amount to be filled, wherein allocating the fueling device to the vehicle comprises: 
obtaining prestored positions of at least one fueling device, and allocating the fueling device which conforms to the preset position rule to the vehicle; 
obtaining dynamic operation condition information of each of the at least one fueling device, wherein the dynamic operation condition information comprises a fueling queue length of the fueling device; and 
allocating a fueling device which conforms to the preset position rule and of which the fueling queue length is less than a preset fueling queue length to the vehicle; 
wherein the preset position rule comprises: 
a fueling device closest to the current position of the vehicle; 
any one of at least one fueling device of which a distance from the current 
position of the vehicle is a preset distance; or 
a fueling device of a preset operator closest to the current position of the vehicle.”

(Claim 22)  “judging, by a fueling control device of the vehicle, whether the vehicle needs to be filled with fuel; 
obtaining driving route information and vehicle status information of the vehicle in the case of determining that the vehicle needs to be filled with fuel; 
determining fuel amount to be filled according to the driving route information and the vehicle status information of the vehicle; 
obtaining a current position of the vehicle; 
sending a fueling request to a fueling management system, wherein the fueling request carries an identifier of the vehicle, information of the fuel amount to be filled, and information of the current position of the vehicle; 
receiving a feedback message from the fueling management system, wherein the feedback message comprises position information of a fueling device; and 
prompting the vehicle to obtain fuel offered by the fueling device indicated by the position information of the fueling device according to the fuel amount to be filled, 
wherein obtaining the vehicle status information of the vehicle comprises:
obtaining the vehicle status information from an On-board network, 
wherein the vehicle status information at least comprises:
information of average fuel consumption per 100 kilometers, current 
weight and filled fuel amount of the vehicle; 
then determining the fuel amount to be filled comprises:
determining a length of the driving route; 
determining the required fuel amount according to a function relationship
 among the average fuel consumption per 100 kilometers of the vehicle, the current weight of the vehicle and the length of the driving route; and 
determining the fuel amount to be filled according to the determined
required fuel amount and the filled fuel amount of the vehicle.”

2.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  Applicant’s invention differs from the prior 
	Dependent claims 2, 4-14, 18 and 23-26 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 15 and 22. 

Response Guidelines
3.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

3.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/RUSSELL FREJD/	
Primary Examiner  AU 3661